Exhibit 10.27

EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”), is made as of May 13, 2011 (the
“Effective Date”) by and between Oxygen Biotherapeutics, Inc., a Delaware
corporation, with its principal place of business in North Carolina (the
“Company”), and Gerald L. Klein (the “Executive”).
 
W I T N E S S E T H:
 
WHEREAS, the Executive is currently employed by the Company as Chief Medical
Officer;
 
WHEREAS, the Company and the Executive desire to continue their employment
relationship with respect to the Executive’s position as Chief Medical Officer
pursuant to the terms and conditions of this Agreement; and
 
WHEREAS, as permitted under Section 8(b) of the Restricted Stock Agreement
attached hereto as Attachment 1, the Company and the Executive understand that
the Compensation Committee of the Company’s Board of Directors has determined
that if the Company is required by federal, state, or local law to withhold from
the Executive taxes of any kind with respect to the shares of restricted common
stock awarded pursuant to this Agreement, the Executive may pay such amounts to
the Company either in cash or by the surrender to the Company of vested Company
common stock owned by the Executive having a fair market value equal to such
amounts.
 
NOW, THEREFORE, in consideration of the foregoing, of the mutual promises
herein, and of other good and valuable consideration, including the compensation
to be received by the Executive from the Company from time to time, and
specifically the compensation to be received by the Executive pursuant to
Section 4 hereof, the receipt and sufficiency of which are hereby acknowledged,
the parties hereto, intending legally to be bound, hereby agree as follows:
 
1. Employment.  The Company hereby employs the Executive and the Executive
hereby accepts employment as Chief Medical Officer of the Company, upon the
terms and conditions of this Agreement.
 
2. Duties.  The Executive will have such authority, and will faithfully perform
all of the duties, normally associated with the position of Chief Medical
Officer, including but not limited to all duties set forth in this Agreement,
and all additional duties consistent with such position that are reasonably
prescribed from time to time by the Chief Executive Officer of the Company.
 
 
1

--------------------------------------------------------------------------------

 
The Executive shall devote such business time and attention as reasonably
necessary to perform his duties and responsibilities on behalf of the Company
and in furtherance of its best interests; provided, however, that he, subject to
his obligations hereunder, shall be permitted to make personal investments,
perform reasonable volunteer services and serve on the boards of directors (or
similar governing bodies) for non-profit entities and/or for-profit entities
that are not competitors of the Company and the Executive shall be allowed to
perform services for Talecris Biotherapeutics, LG Labs and related companies,
NanoCor Therapeutics, Inc., and United Biopharmaceutical Services, Inc., so long
as the performance of such services does not unreasonably interfere with his
obligations hereunder.
 
The Executive shall comply with all Company policies, standards, rules and
regulations (the “Company Policies”) and all applicable government laws, rules
and regulations that are now or hereafter in effect.  The Executive acknowledges
receipt of copies of all written Company Policies that are in effect as of the
date of this Agreement.
 
3. Term.  Unless earlier terminated as provided herein, the initial term of this
Agreement shall commence on the Effective Date and shall continue until the
one-year anniversary of the Effective Date (the “Initial Term”).  After the
Initial Term, this Agreement shall automatically renew for successive one year
terms on the same terms and conditions set forth herein unless:  (a) earlier
terminated or amended as provided herein or (b) either party gives the other
written notice of non-renewal at least ninety (90) days prior to the end of the
Initial Term or any renewal term of this Agreement.  The Initial Term of this
Agreement and all applicable renewals thereof are referred to herein as the
“Term.”
 
4. Compensation.  During the Term, as compensation for the services rendered by
the Executive under this Agreement, the Executive shall be entitled to receive
the following (all payments are subject to applicable withholdings):
 
(a) Base Salary.  The Executive shall receive an annual salary of Two Hundred
and Forty Thousand and 00/100 Dollars ($240,000.00) (less applicable
withholdings) (“Base Salary”) payable in accordance with the payroll policies of
the Company as such policies may exist from time to time or as otherwise agreed
upon by the parties.  The Chief Executive Officer shall review, on an annual
basis, the Executive’s salary and may recommend an increase (but not a decrease)
of such salary as the Chief Executive Officer deems appropriate, subject to
approval by the Board of Directors (the “Board”).
 
(b) Bonuses.  Each fiscal year during the Term, the Executive shall be entitled
to an annual bonus the amount of which is based on percentage achievement of
annual goals set by the Company for such fiscal year (“Annual Bonus”), which
shall be determined as of, and earned on, the last day of such fiscal year.  If
the Executive achieves 100% of the annual goals, the Annual Bonus shall be fifty
percent (50%) of his Base Salary.  There is no cap on the Annual Bonus for
exceeding 100% of annual goals; for example, an achievement of 200% of annual
goals would result in an Annual Bonus equal to one hundred percent (100%) of his
Base Salary.  The Annual Bonus shall be paid in accordance with the Company’s
regular bonus payment procedures, and, in all events, will be paid no later than
sixty (60) days following the end of the fiscal year in which the Annual Bonus
was earned.
 
(c) Benefits.  The Executive shall be entitled to receive those benefits
provided from time to time to other executive employees of the Company, in
accordance with the terms and conditions of the applicable plan documents,
provided that the Executive meets the eligibility requirements thereof.  All
such benefits are subject to amendment or termination from time to time by the
Company without the consent of the Executive or any other employee of the
Company.
 
 
2

--------------------------------------------------------------------------------

 
(d) Car Allowance.  The Executive shall be entitled to Eight Hundred and 00/100
Dollars ($800.00) per month for expenses incurred for the Executive’s use and
maintenance of an automobile used, in part, by the Executive in the course of
his employment hereunder.
 
(e) Vacation.  The Executive shall be entitled to paid vacation and paid time
off as per current Company policy.
 
(f) Business Expenses.  The Company shall pay, or reimburse the Executive for,
all reasonable expenses incurred by the Executive directly related to conduct of
the business of the Company; provided that the Executive complies with the
Company’s policies for the reimbursement or advancement of business expenses
that are now or hereafter in effect.  The Company shall provide such payments or
reimbursements within thirty (30) days following the Executive’s request for
payment or reimbursement.
 
(g) Equity Awards.  The Executive shall be entitled to receive the following
equity awards: (i) on the Effective Date of this Agreement, the Executive shall
be entitled to receive an option, immediately vested and with a ten-year term,
to purchase Forty Thousand (40,000) shares of the Company’s common stock, with
an exercise price equal to the Fair Market Value (as defined in the Company’s
1999 Amended Stock Plan, or any successor plan thereto (the “Equity Plan”)) of
shares of the Company’s common stock on the date of the option grant, and (ii)
on the Effective Date of this Agreement, and on or about the first day of each
fiscal year of the Company thereafter, the Executive shall be entitled to
receive Seven Thousand Five Hundred (7,500) shares of restricted common stock of
the Company, which shall vest in equal monthly installments over a 12-month
period, each such award to be issued under the Equity Plan, in accordance with
the terms of the Company’s form of Stock Option Agreement or the Restricted
Stock Agreement attached hereto as Attachment 1, as applicable.  The issuance of
all equity awards provided by this Agreement shall be subject to any delay
resulting from the need to obtain stockholder approval to increase the number of
shares available for issuance under said Equity Plan (the period of such delay,
an “Equity Award Delay Period”) and subject to the Executive signing and
returning a Stock Option Agreement or Restricted Stock Agreement, as applicable,
which shall govern the terms and conditions of such award.  As promptly as
practicable following the conclusion of any Equity Award Delay Period, the
Company shall issue to the Executive all equity awards provided by this
Agreement that were delayed as a result of the Equity Award Delay Period, with
the portion thereof that would have been vested as of such issuance date had
there been no Equity Award Delay Period being vested on such issuance date and
the balance vesting in accordance with the vesting schedule provided in the
applicable Stock Option Agreement or Restricted Stock Agreement.
 
 
3

--------------------------------------------------------------------------------

 
5. Termination and Obligations of the Company upon Termination.  This Agreement
and the Executive’s employment by the Company shall or may be terminated, as the
case may be, as follows:
 
(a) Termination upon Expiration of the Term.  This Agreement and the Executive’s
employment by the Company shall terminate upon the expiration of the Term.
 
(b) Termination by the Executive.  The Executive may terminate this Agreement
and his employment with the Company as follows:
 
(i) Voluntary Resignation.  For any reason thirty (30) days after written notice
of the Executive’s resignation is received by the Company (“Voluntary
Resignation”).
 
(ii) For Good Reason.  For purposes of this Agreement, the Executive’s
termination of his employment will be deemed to have been for “Good Reason” if
the Executive resigns within six (6) months of any of the following conditions
having arisen without his prior written consent and after having given the
Company written notice of the existence of such condition within ninety (90)
days of the Executive’s knowledge of the existence of the condition and
providing the Company with thirty (30) days to remedy the condition:           
 
 
(A)
a material diminution in the Executive’s base salary;

 
 
(B)
a material diminution in the Executive’s authority, duties, or responsibility by
the assignment to him of authority, duties, or responsibilities materially
inconsistent with his position as Chief Medical Officer;

 
 
(C)
the Executive’s place of employment is relocated by more than fifty (50) miles;

 
 
(D)
any breach by the Company of any material provision of this Agreement or any
other written agreement with the Executive; or

 
 
(E)
the occurrence of a Change in Control.  For purposes of this Agreement, a
“Change in Control” shall mean a change in the ownership or effective control of
the Company, or a change in the ownership of a substantial portion of the assets
of the Company, all as described in Treas. Reg. 1.409A-3(i)(5), provided
however, that replacement of two or more directors, rather than a majority of
members of the Company's Board, shall be deemed to constitute a change in
effective control of the Company.

 
(c) Termination by the Company.  The Company may terminate this Agreement and
the Executive’s employment by the Company immediately upon written notice to the
Executive (or his personal representative):
 
(i) Without Cause.  At any time and for any reason other than reasons set forth
in Sections 5(c)(ii) (Death), (iii) (Disability) or (iv) (Cause) (“Without
Cause”);
 
 
4

--------------------------------------------------------------------------------

 
(ii) Death.  Upon the death of the Executive, in which case this Agreement shall
terminate immediately; provided that, such termination shall not prejudice any
benefits payable to the Executive’s spouse or beneficiaries which are fully
vested as of the date of death (“Death”);
 
(iii) Disability.  If the Executive is permanently disabled (as defined herein),
in which case this Agreement shall terminate immediately; provided that, such
termination shall not prejudice any benefits payable to the Executive, the
Executive’s spouse or beneficiaries which are fully vested as of the date of the
termination of this Agreement.  For purposes of this Agreement, the Executive
shall be considered permanently disabled when a qualified medical doctor
mutually acceptable to the Company and the Executive or the Executive’s personal
representative shall have certified in writing that:  (a) the Executive is
unable, because of a medically determinable physical or mental disability, to
perform substantially all of the Executive’s duties, with or without a
reasonable accommodation, for more than one hundred eighty (180) calendar days
measured from the last full day of work; or (b) by reason of mental or physical
disability, it is unlikely that the Executive will be able, within one hundred
eighty (180) calendar days, to resume substantially all business duties and
responsibilities in which the Executive was previously engaged and otherwise
discharge the Executive’s duties under this Agreement (“Disability”);
 
(iv) For “Cause”.  The term “Cause”, as used herein, shall mean:
 
 
(A)
Any material breach of the terms of this Agreement, or of any other written
agreement with the Executive, by the Executive, which breach is not cured by the
Executive within thirty (30) days after the Company provides the Executive with
written notice specifying the nature of such breach;

 
 
(B)
The Executive’s material misappropriation of the Company’s tangible or
intangible property, or material and intentional breach of the Confidentiality
Agreement (provided, however, that for this purpose, the Executive will not be
deemed to have breached the Confidentiality Agreement in connection with any
disclosure made pursuant to a court order, subpoena or other legal obligation);

 
 
(C)
The Executive’s material failure to comply with the Company Policies or any
other reasonable policies and/or directives of the Board, which failure is not
cured by the Executive within thirty (30) days after the Company provides the
Executive with written notice specifying the nature of such failure;

 
 
5

--------------------------------------------------------------------------------

 
 
(D)
The Executive’s use of illegal drugs or any illegal substance, or the
Executive’s use of alcohol in any manner that materially interferes with the
performance of the Executive’s duties under this Agreement;

 
 
(E)
Any dishonest or illegal action (including, without limitation, embezzlement) by
the Executive which is materially detrimental to the interest and well-being of
the Company, including, without limitation, harm to its reputation; or

 
 
(F)
The Executive’s intentional, reckless, or negligent failure to fully disclose
any material conflict of interest the Executive may have with the Company in a
transaction between the Company and any third party which is materially
detrimental to the interest and well-being of the Company.

 
(d) Obligations upon Termination.
 
(i) Upon the termination of this Agreement and the Executive’s employment with
the Company:  (A) pursuant to the expiration of the Term following the
Executive’s notice of non-renewal pursuant to Section 3; (B) by the Executive
pursuant to Section 5(b)(i) (Voluntary Resignation); or (C) by the Company
pursuant to Section 5(c)(ii) (Death), (iii) (Disability) or (iv) (Cause), the
Company shall have no further obligations hereunder other than the payment of
all compensation and other benefits payable to the Executive (or his estate or
heirs) through the date of such termination.
 
(ii) Upon termination of this Agreement and the Executive’s employment with the
Company, and, with respect to Sections 5(d)(ii)(B), (C) and (D), subject to the
Executive’s execution of a release under Section 6 and compliance with his
obligations under Section 7 of this Agreement:  (A) by the Company pursuant to
Section 5(c)(i) (Without Cause); (B) pursuant to the expiration of the Term
following the Company’s notice of non-renewal pursuant to Section 3; or (C) by
the Executive pursuant to Section 5(b)(ii) (Good Reason), the Executive shall be
entitled to:
 
(A)   
payment of all compensation and other benefits payable to the Executive through
the date of such termination;

 
(B)   
payment of an amount equal to twelve (12) months of his then current Base Salary
(less applicable withholdings), payable in a lump sum on the date
immediately following the earlier of (i) the date on which the release of claims
required by Section 6 becomes effective and non-revocable or (ii) the seventh
(7th) day after the Executive’s termination of employment if the Company fails
to provide the Executive with the release of claims on or before such seventh
(7th) day;

 
 
6

--------------------------------------------------------------------------------

 
(C)   
a lump sum payment in an amount equal to the Annual Bonus the Executive would
have received for the fiscal year in which such termination occurred had the
Executive achieved 100% of the annual goals at the end of such fiscal year (less
applicable withholdings) with such payment to be made on the same date as the
payment under Section 5(d)(ii)(B) is made; and

 
(D)   
reimbursement for premium payments he makes under the Consolidated Budget
Reconciliation Act (“COBRA”) to continue his and his family’s health insurance
coverage under the Company’s group health insurance plan for twelve (12) months
from the date of termination.  All reimbursements for COBRA premium payments
shall be made as soon as possible following the Executive’s submission to the
Company of proof of timely payments; provided, however, all such claims for
reimbursement shall be submitted by the Executive and paid by the Company no
later than fifteen (15) months following the termination of the Executive’s
employment.  Any obligation for the Company to make payments for COBRA
reimbursement under this Agreement shall immediately cease when the Executive
becomes eligible for health insurance from a subsequent employer, and the
Executive shall promptly notify the Company of such subsequent eligibility.  If
the Executive desires COBRA coverage, the Executive shall bear full
responsibility for applying for COBRA coverage and nothing herein shall
constitute a guarantee of COBRA benefits.

 
6. Release of Claims.  Notwithstanding any provision of this Agreement to the
contrary (other than the last sentence of this Section 6), the Company’s
obligation to provide the payments and benefits under Section 5(d)(ii)(B),(C),
and (D) of this Agreement is conditioned upon the Executive’s execution of an
enforceable release of claims and his compliance with his obligations under
Section 7 of this Agreement.  If the Executive chooses not to execute such a
release or fails to comply with his obligations under Section 7 of this
Agreement, then the Company’s obligation to compensate him (except pursuant to
Section 5(d)(ii)(A)) ceases upon the termination of his employment except as to
amounts due at the time.  The Company shall provide the release of claims to the
Executive within seven (7) days of his separation from service, and the
Executive must execute it within the time period specified in the release (which
shall not be longer than forty five (45) days from the date of receipt).  Such
release shall not be effective until any applicable revocation period has
expired.  If the Company does not provide the release of claims to the Executive
within seven (7) days of his separation of service, the Company shall be deemed
to have forfeited its right to receive such release and, accordingly, shall
provide the Executive with the payments and benefits under Section
5(d)(ii)(B)(C), and (D) on the eighth (8th) day after the Executive’s separation
of service.
 
 
7

--------------------------------------------------------------------------------

 
7. Confidential Information and Competitive Business Activities.  The Executive
acknowledges that by virtue of his employment and position with the Company, he
has or will have access to confidential information of the Company, including
valuable information about its business operations and entities with which it
does business in various locations, and has developed or will develop
relationships with parties with whom it does business in various locations. The
Executive also acknowledges that the confidential information provisions set
forth in the Employee Non-Disclosure and Invention Assignment Agreement executed
by the Executive on May 13, 2011 (the “Confidentiality Agreement”), and the
Competitive Business Activities provisions set forth in this Agreement, are
reasonably necessary to protect the Company’s legitimate business interests, are
reasonable as to the time, territory and scope of activities which are
restricted, do not interfere with public policy or public interest and are
described with sufficient accuracy and definiteness to enable him to understand
the scope of the restrictions imposed on him.
 
(a) Competitive Business Activities.  During his employment and for a period of
one (1) year following the termination of his employment (regardless of the
reason for termination), the Executive will not engage in the following
activities:
 
(i) on the Executive’s own or on another’s behalf, whether as an officer,
director, stockholder, partner, associate, owner, employee, consultant or in any
other individual or representative or participating capacity, compete with the
Company within the Restricted Territory, as defined below, in the development,
manufacture, marketing, distribution, sale of, or research directed to, any
product, service, or technology that the Company is developing, manufacturing,
marketing, distributing, or selling, or to which the Company is directing
research.  As of the date of this Agreement, the Company is researching,
developing, manufacturing, marketing, distributing, and selling products focused
on the delivery of oxygen to tissue including its current products, Oxycyte,
Dermacyte, and Wundecyte;
 
(ii) within the Restricted Territory, be employed, or otherwise engaged, in (x)
a management capacity, (y) other capacity providing the same services which the
Executive provided to the Company, or (z) any capacity connected with
competitive business activities, for any person or entity that competes with the
Company;
 
(iii) solicit customers or prospective customers of the Company with whom the
Executive had contact during the last twelve (12) months of his employment by
the Company for the purpose of providing any service or selling any product that
is competitive with the Company; or
 
(iv) offer employment to or otherwise solicit for employment any employee who
has voluntarily terminated employment with the Company and who was employed by
the Company during the last twelve (12) months of the Executive’s employment
with the Company.
 
 
8

--------------------------------------------------------------------------------

 
The restrictions set forth in Sections 7(a)(i) and (ii) apply to the following
geographical areas (the “Restricted Territory”):  the continental United States;
any state, including the District of Columbia, in which the Company is engaged
in business; the State of North Carolina; a 100 mile radius of the Executive’s
principal place of employment with the Company; within a 100 mile radius of the
Company’s corporate headquarters in Morrisville, North Carolina.


Notwithstanding the foregoing, the Executive’s ownership, directly or
indirectly, of not more than one percent of the issued and outstanding stock of
a company the shares of which are regularly traded on a national securities
exchange or in the over-the-counter market and the Executive’s performance of
services for those companies listed in Section 2 above shall not violate Section
7(a).


(b) Remedies.  The Executive acknowledges that his failure to abide by the
Competitive Business Activities provisions of this Agreement would cause
irreparable harm to the Company for which legal remedies would be
inadequate.  Therefore, in addition to any legal or other relief to which the
Company may be entitled by virtue of the Executive’s failure to abide by the
provisions set forth in Section 7(a): (i) the Company will be released of its
obligations under this Agreement to make any post-termination payments; (ii) the
Company may seek legal and equitable relief, including but not limited to
preliminary and permanent injunctive relief, for the Executive’s actual or
threatened failure to abide by these provisions; (iii) the Executive will return
all post-termination payments received pursuant to this Agreement; and (iv) the
Executive will indemnify the Company for all expenses, including reasonable
attorneys’ fees, incurred by it in successfully enforcing these provisions.  In
the event that the Company exercises its right to discontinue payments under
this provision and/or the Executive returns all post-termination payments
received pursuant to this Agreement, the Executive shall remain obligated to
abide by the Competitive Business Activities provisions set forth in this
Agreement.
 
(c) Tolling.  The period during which the Executive must refrain from the
activities set forth in Sections 7(a) shall be tolled during any period in which
he fails, as determined by a court of competent jurisdiction, to abide by these
provisions.
 
8. Representations and Warranties.
 
(a) The Executive represents and warrants to the Company that the Executive’s
performance of this Agreement and as an employee of the Company does not and
will not breach any noncompetition agreement or any agreement to keep in
confidence proprietary information acquired by the Executive in confidence or in
trust prior to the Executive's employment by the Company.  The Executive
represents and warrants to the Company that the Executive has not entered into,
and agrees not to enter into, any agreement that conflicts with or violates this
Agreement.
 
 
9

--------------------------------------------------------------------------------

 
(b) The Executive represents and warrants to the Company that the Executive has
not brought and shall not bring with the Executive to the Company, or use in the
performance of the Executive's responsibili­ties for the Company, any materials
or documents of a former employ­er which are not generally available to the
public or which did not belong to the Executive prior to the Executive’s
employment with the Company, unless the Executive has obtained written
authorization from the former employer or other owner for their possession and
use and provided the Company with a copy thereof.
 
9. Notices.  All notices, requests, consents, approvals, and other
communications to, upon, and between the parties shall be in writing and shall
be deemed to have been given, delivered, made, and received when:  (a)
personally delivered; (b) deposited for next day delivery by Federal Express, or
other similar overnight courier services; (c) transmitted via telefacsimile or
other similar device to the attention of the Company’s Chief Executive Officer
with receipt acknowledged; or (d) three (3) days after being sent or mailed by
certified mail, postage prepaid and return receipt requested, addressed as
follows:
 
If to the Company:
 
Oxygen Biotherapeutics, Inc.
One Copley Parkway
Suite 490
Morrisville, NC  27560
 
If to the Executive:
 
Gerald L. Klein
79 Pinwheel Drive
Pittsboro, NC  27312

 
10. Effect/Assignment.  This Agreement shall be binding on and inure to the
respective benefit of the Company and its successors and permitted assigns and
the Executive and his personal representatives.  The Company may, without the
consent of the Executive, assign this Agreement or delegate its obligations
hereunder to any firm, entity, company or person (collectively, a “Person”) in
the event that the Company shall hereafter effect a reorganization, consolidate
with, or merge into, such Person or transfer all or substantially all of its
properties or assets to such Person, provided such Person agrees in writing to
assume and discharge the Company’s duties and obligations under this
Agreement.  The Executive may not assign this Agreement or delegate his
obligations hereunder without the prior written consent of the Company.
 
11. Entire Agreement.  This Agreement, together with the Confidentiality
Agreement, constitutes the entire agreement between the parties with respect to
the matters set forth herein and supersede all prior agreements and
understandings between the parties with respect to the same.  Notwithstanding
the foregoing, to the extent the Executive is entitled to an annual bonus
related to the Company’s fiscal year ended April 30, 2011, the Company will pay
the Executive such bonus in a lump sum in accordance with the Company’s bonus
payment procedures, and, in any event, by no later than July 15, 2011.
 
 
10

--------------------------------------------------------------------------------

 
12. Severability.  The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other
provision.
 
13. Amendment and Waiver.  No provision of this Agreement, including the
provisions of this Paragraph, may be amended, modified, deleted, or waived in
any manner except by a written agreement executed by the parties.
 
14. Construction.  This Agreement shall be construed and enforced in accordance
with the laws of the State of North Carolina, other than its rules with respect
to choice of law.
 
15. Consent to Jurisdiction and Venue.  Each of the parties agrees that any
suit, action, or proceeding arising out of this Agreement may be instituted
against it in the Superior Court of Wake County, North Carolina or in the United
States District Court for the Eastern District of North Carolina (assuming that
such court has subject matter jurisdiction over such suit, action or
proceeding).  Each of the parties hereby waives any objection that it may have
to the venue of any such suit, action, or proceeding, and each of the parties
hereby irrevocably consents to the personal jurisdiction of any such court in
any such suit, action, or proceeding.
 
16. Counterparts.  This Agreement may be executed in more than one counterpart,
each of which shall be deemed an original, and all of which shall be deemed a
single agreement.
 
17. Headings.  The headings herein are for convenience only and shall not affect
the interpretation of this Agreement.
 
18. Taxes.
 
(a) Section 409A of the Internal Revenue Code.
 
(i) Parties’ Intent. The parties intend that the provisions of this Agreement
comply with Section 409A of the Internal Revenue Code of 1986, as amended (the
“Code”), and the regulations thereunder (collectively, “Section 409A”) and all
provisions of this Agreement shall be construed in a manner consistent with the
requirements for avoiding taxes or penalties under Section 409A. If any
provision of this Agreement (or of any award of compensation, including equity
compensation or benefits) would cause the Executive to incur any additional tax
or interest under Section 409A, the Company shall, upon the specific request of
the Executive, use its reasonable business efforts to in good faith reform such
provision to comply with Code Section 409A; provided, that to the maximum extent
practicable, the original intent and economic benefit to the Executive and the
Company of the applicable provision shall be maintained, and the Company shall
have no obligation to make any changes that could create any additional economic
cost or loss of benefit to the Company. The Company shall timely use its
reasonable business efforts to amend any plan or program in which the Executive
participates to bring it in compliance with Section 409A.
 
 
11

--------------------------------------------------------------------------------

 
(ii) Separation from Service.  A termination of employment shall not be deemed
to have occurred for purposes of any provision of this Agreement relating to the
payment of any amounts or benefits upon or following  a termination of
employment unless such termination also constitutes a “Separation from Service”
within the meaning of Section 409A and, for purposes of any such provision of
this Agreement, references to a “termination,” “termination of employment,”
“separation from service” or like terms shall mean Separation from Service.
 
(iii) Separate Payments.  Each installment payment required under this Agreement
shall be considered a separate payment for purposes of Section 409A.
 
(iv) Delayed Distribution to Key Employees.  If the Company determines in
accordance with Sections 409A and 416(i) of the Code and the regulations
promulgated thereunder, in the Company’s sole discretion, that the Executive is
a Key Employee of the Company on the date his employment with the Company
terminates and that a delay in benefits provided under this Agreement is
necessary to comply with Code Section 409A(A)(2)(B)(i), then any severance
payments and any continuation of benefits or reimbursement of benefit costs
provided by this Agreement, and not otherwise exempt from Section 409A, shall be
delayed for a period of six (6) months following the date of termination of the
Executive’s employment (the “409A Delay Period”).  In such event, any severance
payments and the cost of any continuation of benefits provided under this
Agreement that would otherwise be due and payable to the Executive during the
409A Delay Period shall be paid to the Executive in a lump sum cash amount in
the month following the end of the 409A Delay Period.  For purposes of this
Agreement, “Key Employee” shall mean an employee who, on an Identification Date
(“Identification Date” shall mean each December 31) is a key employee as defined
in Section 416(i) of the Code without regard to paragraph (5) thereof.  If the
Executive is identified as a Key Employee on an Identification Date, then
Executive shall be considered a Key Employee for purposes of this Agreement
during the period beginning on the first April 1 following the Identification
Date and ending on the following March 31.
 
(v) Indemnification.  If Executive should be assessed any tax liability by any
domestic or foreign taxing authority as a result of the non-compliance with
Section 409A (the tax liabilities, interest, and other related costs and
expenses incurred thereunder or in connection therewith, the “409A
Liabilities”), of any employment agreement, including, without limitation, this
Agreement, engagement letter and/or any amendments thereto (the “Covered
Agreements”) made by the Company with the Executive on or prior to the date
hereof, then the Company shall indemnify the Executive to the full extent of
such 409A Liabilities; provided, however, that the Company shall not indemnify
the Executive for any portion of the 409A Liabilities to which the Executive
would otherwise have been subject had the Covered Agreements been compliant with
Section 409A (the “Non-Covered Liabilities”).  If the Company’s indemnification
obligation under this Section 18(a)(v) is satisfied by the Company’s
reimbursement to the Executive in an amount equal to the 409A Liabilities (or
the then applicable portion thereof), such reimbursement shall be paid by the
Company to the Executive no later than ten business days after Executive pays
such 409A Liabilities (or the applicable portion thereof). If, subsequent to the
Company’s payment or reimbursement of the 409A Liabilities, any portion of such
liabilities shall become Non-Covered Liabilities, the Executive shall
immediately reimburse the Company for such Non-Covered Liabilities.  For the
avoidance of doubt, the 409A Liabilities shall be deemed to include, but are not
limited to, any interest and penalties to which the Executive may be subject as
a result of the 409A Liabilities, the reasonable fees and expenses of any
accountants and/or attorneys engaged to assess any potential 409A Liabilities,
negotiate the settlement thereof with applicable taxing authorities, assist in
the preparation of Executive’s income tax returns or any amendments thereto
which include any 409A Liabilities and/or assist the Executive with his response
to any income tax audit that relates, in whole or in part, to any tax year that
includes any 409A Liabilities, and any additional income tax resulting from the
Company’s indemnification of Executive relating to the 409A Liabilities.
 
(b) Withholdings.  The Company shall withhold any amounts required from any
payment due the Executive hereunder in accordance with state and federal tax law
requirements.
 
[Signatures on following page]

 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the day and year first above written.
 

  Oxygen Biotherapeutics, Inc.          
 
By:
/s/ Christian J. Stern       Christian J. Stern       Chief Executive Officer  
            Gerald L. Klein               /s/ Gerald L. Klein          

 
 
13

--------------------------------------------------------------------------------

 

Attachment 1
 
OXYGEN BIOTHERAPEUTICS, INC.
Restricted Stock Agreement




Name of Recipient:
 
Number of shares of restricted common stock awarded:
 
Grant Date:
 



Oxygen Biotherapeutics, Inc. (the “Company”) has selected you (the “Recipient”)
to receive the restricted stock award described above, which is subject to the
provisions of the Company’s 1999 Amended Stock Plan (the “Plan”) and the terms
and conditions contained in this Restricted Stock Agreement (the
“Agreement”).  Please confirm your acceptance of this restricted stock award and
of the terms and conditions of this Agreement by signing a copy of this
Agreement where indicated below.



  OXYGEN BIOTHERAPEUTICS, INC.          
 
By:
        Name        Title   


Accepted and Agreed:
 
__________________________
Gerald L. Klein
 
 
 
14

--------------------------------------------------------------------------------

 

OXYGEN BIOTHERAPEUTICS, INC.
Restricted Stock Agreement


The terms and conditions of the award of shares of restricted common stock of
the Company (the “Restricted Shares”) made to the Recipient, as set forth on the
cover page of this Agreement, are as follows:


1. Provisions of the Plan.
 
This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Recipient with this Agreement.  Capitalized terms not defined
herein shall have the meanings set forth in the Plan.
 


2. Issuance of Restricted Shares.
 
(a) The Restricted Shares are issued to the Recipient, effective as of the Grant
Date (as set forth on the cover page of this Agreement), in consideration of the
director, employment or consulting services rendered and to be rendered by the
Recipient to the Company.
 
(b) As promptly as practicable following the Grant Date, the Company shall issue
one or more certificates in the name of the Recipient for the Restricted
Shares.  Such certificate(s) shall initially be held on behalf of the Recipient
by the Secretary of the Company. Following the vesting of any Restricted Shares
pursuant to Section 3, below, the Secretary shall, if requested by the
Recipient, deliver to the Recipient a certificate representing the vested
shares.
 
(c) In lieu of the procedure in Section 1(b), at the Company’s option, the
Restricted Shares may be transferred electronically by the Treasurer of the
Company to the Company’s transfer agent to hold as custodian on behalf of
Recipient in the transfer agent’s restricted stock ledger.  Following the
vesting of any Restricted Shares pursuant to Section 3 below, the Treasurer
shall notify the transfer agent to transfer such vested shares from its
restricted stock ledger to its general stock ledger.
 
(d) The Recipient agrees that until vested, the Restricted Shares shall be
subject to the forfeiture provisions set forth in Section 4 of this Agreement
and the restrictions on transfer set forth in Section 6 of this Agreement.
 
(e) All certificates representing unvested Restricted Shares shall have affixed
thereto a legend in substantially the following form, in addition to any other
legends that may be required under applicable law.
 
“These shares of stock are subject to forfeiture provisions and restrictions on
transfer set forth in a certain Restricted Stock Agreement between Oxygen
Biotherapeutics, Inc. (the “Corporation”) and the registered owner of these
shares (or his or her predecessor in interest), and such Agreement is available
for inspection without charge at the office of the Secretary of the
Corporation.”
 
 
15

--------------------------------------------------------------------------------

 
3. Vesting.  Unless otherwise provided in this Agreement or the Plan, the
Restricted Shares shall vest in accordance with the following vesting schedule:
[____________].
 
4. Forfeiture of Unvested Restricted Shares Upon Cessation of Relationship.
 
In the event that the Recipient ceases to have a director, employment or
consulting relationship with the Company for any reason or no reason, with or
without cause, all of the Restricted Shares that are unvested as of the time of
such cessation shall be forfeited immediately and automatically to the Company
without the payment of any consideration to the Recipient, effective as of the
date of cessation of the director, employment or consulting relationship.  The
Recipient hereby authorizes the Company to take any actions necessary or
appropriate to cancel any certificate(s) representing forfeited Restricted
Shares and transfer ownership of such forfeited Restricted Shares to the
Company, and if the Company or its transfer agent requires an executed stock
power or similar confirmatory instrument in connection with such cancellation
and transfer, the Recipient shall promptly execute and deliver the same to the
Company.  The Recipient shall have no further rights with respect to any
Restricted Shares that are so forfeited.  If the Recipient is employed by a
Subsidiary, any references in this Agreement to employment with the Company
shall instead be deemed to refer to employment with the Subsidiary.
 
5. Change of Control.  Except as otherwise provided by the Board of Directors of
the Company, in its discretion, prior to the occurrence of a Change of Control
(as defined in the Plan), any Restricted Shares outstanding on the date such
Change in Control is determined to have occurred that are not yet vested on such
date shall become fully vested.
 
6. Restrictions on Transfer.
 
The Recipient shall not sell, assign, transfer, pledge, hypothecate or otherwise
dispose of, by operation of law or otherwise (collectively “transfer”) any
Restricted Shares, or any interest therein, until such Restricted Shares have
vested, except that the Recipient may transfer  Restricted Shares: (a) to or for
the benefit of any Family Member as such term is defined in the Plan, provided
that such Restricted Shares shall remain subject to this Agreement (including
without limitation the forfeiture provisions set forth in Section 4 and the
restrictions on transfer set forth in this Section 6) and such permitted
transferee shall, as a condition to such transfer, deliver to the Company a
written instrument confirming that such transferee shall be bound by all of the
terms and conditions of this Agreement; or (b) as part of the sale of all or
substantially all of the shares of capital stock of the Company (including
pursuant to a merger or consolidation).  The Company shall not be required: (a)
to transfer on its books any of the Restricted Shares which have been
transferred in violation of any of the provisions of this Agreement; or (b) to
treat as owner of such Restricted Shares or to pay dividends to any transferee
to whom such Restricted Shares have been transferred in violation of any of the
provisions of this Agreement.


7. Rights as a Shareholder.
 
Except as otherwise provided in this Agreement, for so long as the Recipient is
the registered owner of the Restricted Shares, the Recipient shall have all
rights as a shareholder with respect to the Restricted Shares, whether vested or
unvested, including, without limitation, any rights to vote the Restricted
Shares and act in respect of the Restricted Shares at any meeting of
shareholders and to receive dividends and distributions with respect to such
Restricted Shares; provided, however, that if any such dividends or
distributions are paid in shares, or consist of a dividend or distribution to
holders of Common Stock other than an ordinary cash dividend, the shares, cash
or other property will be subject to the same restrictions on transferability
and forfeitability as the Restricted Shares with respect to which they were
paid.  Each dividend payment will be made no later than the end of the calendar
year in which the dividends are paid to shareholders of that class of stock or,
if later, the 15th day of the third month following the date the dividends are
paid to shareholders of that class of stock.
 
 
16

--------------------------------------------------------------------------------

 
8. Tax Matters.
 
(a) Acknowledgments.  The Recipient acknowledges that he or she is responsible
for obtaining the advice of his or her own tax advisors with respect to the
acquisition of the Restricted Shares and the Recipient is relying solely on such
advisors and not on any statements or representations of the Company or any of
its agents with respect to the tax consequences relating to the Restricted
Shares. The Recipient understands that the Recipient (and not the Company) shall
be responsible for the Recipient’s tax liability that may arise in connection
with the acquisition, vesting and/or disposition of the Restricted Shares.
 
(b) Section 83(b) Election; Withholding.  Upon grant of the Restricted Shares,
the Recipient may elect to be taxed with respect to such award under Section
83(b) of the Code by filing an appropriate election form with the Internal
Revenue Service within thirty (30) days of the grant of the Restricted Shares,
in accordance with applicable Treasury Regulations.  If the Company is required
by federal, state, or local law to withhold from the Recipient taxes of any kind
with respect to the Restricted Shares, the Recipient will, no later than the
date as of which any amount related to the Restricted Shares first becomes
includable in Recipient’s gross income for federal income tax purposes, pay to
the Company any such federal, state and local taxes (or make other arrangements
satisfactory to the Committee regarding such payment).  The obligations of the
Company under this Agreement will be conditional on such payment or
arrangements, as applicable, and the Company may, to the extent permitted by
law, deduct any such taxes from any payment of any kind otherwise due to the
Recipient.
 
9. Miscellaneous.
 
(a) Authority of the Board.  In making any decisions or taking any actions with
respect to the matters covered by this Agreement, the Board of Directors of the
Company or a designated committee of the Board (collectively, the “Board”) shall
have all of the authority,  discretion, and protections provided for in the
Plan.  All decisions and actions by the Board with respect to this Agreement
shall be made in the Board’s discretion and shall be final and binding on the
Recipient.
 
 
17

--------------------------------------------------------------------------------

 
(b) No Right to Continued Relationship.  The Recipient acknowledges and agrees
that, notwithstanding the fact that the vesting of the Restricted Shares is
contingent upon his or her continued relationship with the Company as a
director, employee or consultant, this Agreement does not constitute an express
or implied promise of such a continued relationship or confer upon the Recipient
any rights with respect to such a continued relationship.
 
(c) Governing Law.  This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of North Carolina without
regard to any applicable conflicts of laws provisions.
 
(d) Securities Matters.  The Recipient agrees to make or enter into such written
representations, warranties, and agreements relating to the Restricted Shares as
the Board may reasonably request in order to comply with applicable securities
laws.
 
(e) Recipient’s Acknowledgments.  The Recipient acknowledges that he or she has
read this Agreement, has received and read the Plan, and understands the terms
and conditions of this Agreement and the Plan.

 
18